Citation Nr: 1328834	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the rating reduction for prostate cancer from 100 percent to zero percent, effective April 1, 2009, was proper.

2.  Entitlement to a rating higher than 20 percent for prostate cancer before and since April 12, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in a rating decision in June 2010, the RO increased the rating for prostate cancer from zero percent to 20 percent, effective April 12, 2010, which was addressed in the supplemental statement of case in June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In the substantive appeal in February 2010, the Veteran requested a hearing before the Board.  In August 2013, after contacting the Veteran, the Veteran's representative stated that the Veteran still wanted a hearing before the Board.

In order to ensure procedural due process, the case is REMANDED for the following action:

In lieu of an in-person hearing, schedule the Veteran for an electronic hearing before the Board at the Regional Office.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


